Citation Nr: 0527030	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO. 95-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the right knee with status-
post patellectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1983.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a n October 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which in pertinent 
part denied service connection for a left knee strain.  
Thereafter the case was forwarded to the Board. In July 
2001, it was REMANDED to the RO, for additional 
development, to include affording the veteran a VA 
examination.  In April 2004, the Board REMANDED the case 
for additional development, including obtaining an 
additional VA medical opinion necessary for the proper 
adjudication of this claim.  That development has been 
completed to the extent possible, and the case has been 
returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
in this decision has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the 
claim and obtained all relevant evidence designated by the 
veteran. 

2.  The veteran was evaluated and treated on several 
occasions while on active duty for left knee complaints; 
however, his separation examination was negative for any 
pertinent abnormal objective findings, and the post-
service medical evidence shows no left knee disability, to 
include arthritis, until more than ten years after his 
separation from service; there is no medical or 
satisfactory lay evidence of continuity of left knee 
symptomatology; the only competent opinions weigh against 
the claim that there is a nexus between a current left 
knee disability and service or that it was caused or 
aggravated by service-connected degenerative joint disease 
of the right knee with status-post patellectomy. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated 
by active military service, nor may arthritis of the left 
knee be presumed to have been incurred therein; and the 
veteran's left knee disability is not proximately due to 
or the result of a service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the July 2001 and April 2004 Board remands, the RO 
decisions and the Statement of the Case and Supplemental 
Statement of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the veteran, to include the February 
2001 letter, specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought 
and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the February 2001 correspondence from the RO, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA 
will seek to provide; (3) informing the appellant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was not 
implemented prior to the issuance of the October 1994 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the October 1994 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA 
notice at the required time in this case. 

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant post-
service medical records.  The veteran has not made the RO 
or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal. 

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination opinions obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 C.F.R. § 5103A(d).  The 
relevant post-service medical evidence includes reports of 
two VA examinations and a VA medical opinion report, which 
includes competent opinions addressing the contended 
causal relationships.  Under these circumstances, there is 
no further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's DD-214 on file reveals he served in the Army 
in Korea, and that he received a National Defense Service 
Medal, a Good Conduct Medal and a Sharpshooter Badge M 16. 

The service medical records show that, in January 1976, 
there was foreign matter in the veteran's left knee.  He 
was evaluated and treated for a left knee strain in April 
1979.  In June 1983, the veteran complained of pain and 
numbness of the left leg.  Service medical records make 
references to complaints of pain in the left ankle and 
tingling, along with a left Achilles tendon strain.  The 
veteran's separation examination was negative for any 
abnormal findings attributed to a left knee disability, to 
include residuals of an injury. 

Upon a September 1994 VA general medical examination, the 
veteran indicated that he favored his service-connected 
right knee, putting more stress on the left knee.  The 
physical examination revealed full range of motion in both 
knees but with some crepitus on the left.  The examiner 
observed that the veteran had a cluster of varicose veins 
in the inner upper left leg.  An X-ray examination of the 
left knee showed some slight squaring of the medial tibial 
plateau but there was no definite abnormality of 
patellofemoral articulation observed.  No degenerative 
changes were identified. 

In his June 1995 substantive appeal, the veteran reported 
that he favored his left knee since his right knee had 
become unstable.  He added that his left knee would swell 
up and become painful when lifting heavy loads.  The 
veteran was provided with a VA orthopedic examination in 
April 1999, for the purpose of evaluating his service-
connected right knee disability; however there was no 
indication that his left knee was examined at that time.

Pursuant to the Board's July 2001 remand, VA provided the 
veteran an orthopedic examination in February 2003 to 
determine the nature and etiology of any left knee 
disability.  The corresponding report provides a pertinent 
impression of left medial knee and leg and left anterior 
and lateral leg varicose veins (large in size), and mild 
degenerative joint disease noted on new left knee X-rays 
conducted that date.  The examiner stated that it was his 
opinion as an orthopedic surgeon that the veteran's 
varicose veins near the left knee was not caused by nor 
aggravated by his service-connected degenerative joint 
disease of the right knee (status-post patellectomy).  The 
examiner noted that he did not believe that the varicose 
veins were related to any incident during the veteran's 
active duty military service.  Additionally, upon review 
of radiology reports, he opined that he did not believe 
that the "very mild" left knee degenerative joint disease 
changes noted on the new left knee X-rays were related to 
a left knee injury while on active duty in the military 
service.  The examiner indicated having reviewed the case 
file in preparation for the examination.  

As the clinician who performed the February 2003 VA 
examination did not address the question of whether the 
veteran's left knee disability was caused or aggravated by 
his service-connected right knee disability, the Board 
remanded the appeal in October 2004, to obtain an addendum 
opinion.  The VA physician who conducted the February 2003 
examination, prepared an addendum to the prior report, 
wherein he opined that on a more likely basis than not, 
the veteran's left knee arthritis was not caused nor 
aggravated by his service-connected right knee condition 
(i.e. less than 50 percent likelihood).  

Laws and Regulations

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).   Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In addition, a disability which is proximately due to or 
the result of a service-connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310(a) (2004).  
The Court of Appeals for Veterans' Claims has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102 (2004).

Analysis

The service medical records show that the veteran was 
evaluated and treated on several occasions during service 
for left knee complaints, to include in January 1976, when 
foreign matter was noted in the knee; a left knee strain 
in April 1979, and pain and numbness of the left leg in 
June 1983.  The veteran was also treated for a left 
Achilles tendon (ankle) strain while on active duty.  
However, at the veteran's separation examination of August 
1983, no complaints regarding the left knee were recorded 
and the physical examination yielded normal findings.  It 
is pertinent to note that the separation examination 
included a clinical evaluation of the veteran's 
musculoskeletal system and lower extremities and, although 
the clinician made several notations regarding the right 
knee (for which service connection was subsequently 
granted), no pertinent abnormal objective findings or 
diagnoses were noted with respect to the left knee at that 
time. 

At the September 1994 VA examination, the veteran reported 
that he favored his service-connected right knee, putting 
more stress on the left knee.  The VA clinician who 
examined the veteran noted that he had full range of 
motion in both knees with some crepitus of the left knee 
and a cluster of varicose veins in the inner upper left 
leg.  An X-ray examination of the left knee showed some 
slight squaring of the medial tibial plateau but there was 
no definite abnormality of patellofemoral articulation 
observed.  No degenerative changes were identified.  The 
examiner failed to give any opinion on whether the 
veteran's disability was related to service or to a 
service-connected right knee disability. 

The only clinician who did render an opinion on whether 
the veteran's current disability is service related, 
opined that it was less likely than not.  Upon a review of 
the veteran's case file, to include the radiology reports 
and an examination of the veteran in February 2003, the 
examiner opined, in pertinent part, that he did not 
believe that the "very mild" left knee degenerative joint 
disease changes noted on the new left knee X-rays were 
related to a left knee injury while on active duty in the 
military service.  (The examiner also concluded that the 
veteran's varicose veins near the knee was not caused by 
nor aggravated by his service-connected degenerative joint 
disease of the right knee, nor was it related to any 
incident during the veteran's active duty military 
service.)  Thereafter, in October 2004, the VA physician 
who conducted the February 2003 examination, prepared an 
addendum to the prior report, wherein he opined that on a 
more likely basis than not, the veteran's left knee 
arthritis was not caused nor aggravated by his service-
connected right knee condition (i.e. less than 50 percent 
likelihood).  This October 2004 opinion, rendered after a 
review of the veteran's claims file (including service 
medical records and post-service medical records), and an 
orthopedic examination in February 2003, clearly weighs 
against the veteran's claim for service connection on a 
direct incurrence or secondary basis.  Additionally, while 
the veteran's post-service VA medical records showed that 
he was seen by VA on an outpatient basis for his 
postoperative right knee, there was no record of him 
seeking any treatment for his left knee.  To the extent 
that the veteran is now contending that he had problems 
continually after service, his contentions are outweighed 
by the pertinently negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

The veteran engaged in combat and is thereby entitled to 
the benefit of a relaxed standard for proof of service 
incurrence of the claimed left knee injury.  38 U.S.C.A. 
§ 1154(b).  However, the provisions of 38 U.S.C.A. § 1154 
do not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even with his combat 
status, the veteran must still provide satisfactory 
evidence of a relationship between his service and a 
current condition.  Wade v. West 11 Vet. App. 302, 305 
(1998).  In this case, the veteran has a current left knee 
disability, but there is no medical evidence of a nexus 
between that disability and any incident of service and 
the only medical opinion that addresses the contended 
causal relationship weighs against the claim.  There is no 
medical or satisfactory lay evidence of continuity of 
symptomatology. Voerth, supra; Savage, supra.  The Board 
also finds that the veteran's arthritis was first 
diagnosed well beyond the one-year presumptive period that 
applies to this disease.  See 38 C.F.R. § 3.307, 3.309.  

As the preponderance of the evidence is against the claim 
for direct incurrence, presumptive or secondary service 
connection for a left knee disability, the benefit-of-the-
doubt rule is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the right knee with status-
post patellectomy, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


